IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 11 WM 2016
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
GREGORY BROWN JR.,                        :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2016, the Petition Requesting Extraordinary

Relief Through the Exercise of King’s Bench Powers or Extraordinary Jurisdiction is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.